EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 7/19/20101 Purchase $2.7973 3700 7/21/2010 Purchase 2.80 3527 8/04/20102 Purchase 2.0607 623513 8/05/20103 Purchase 2.0943 1173 8/06/20104 Purchase 2.0763 70900 8/11/2010 Purchase 2.00 73448 8/12/20105 Purchase 1.9686 95000 8/13/20106 Purchase 1.8991 43606 8/16/20107 Purchase 1.889 81300 8/17/20108 Purchase 1.8354 109100 8/18/20109 Purchase 1.8088 45700 8/19/201010 Purchase 1.7923 68357 8/20/201011 Purchase 1.8005 41638 1 This transaction was executed in multiple trades at prices ranging from $2.79 - 2.80. 2 This transaction was executed in multiple trades at prices ranging from $2.01 - 2.10. 3 This transaction was executed in multiple trades at prices ranging from $2.09 - 2.10. 4 This transaction was executed in multiple trades at prices ranging from $2.06 - 2.10. 5 This transaction was executed in multiple trades at prices ranging from $1.94 - 2.00. 6 This transaction was executed in multiple trades at prices ranging from $1.89 - 1.95. 7 This transaction was executed in multiple trades at prices ranging from $1.84 - 1.95. 8 This transaction was executed in multiple trades at prices ranging from $1.80 - 1.89. 9 This transaction was executed in multiple trades at prices ranging from $1.80 - 1.83. 10 This transaction was executed in multiple trades at prices ranging from $1.77 - 1.83. 11 This transaction was executed in multiple trades at prices ranging from $1.79 - 1.81.
